The first question that naturally presents itself for decision is whether the evidential facts, admitted by the court to aid in the construction of the will and codicil, were properly admitted.
The validity of the codicil was not questioned.
The appellants claimed in the trial court that the words "personal estate," used in the codicil, in their strict and primary acceptance, mean all the personal property of the testatrix as distinguished from her *Page 112 
real estate, because "one of the fundamental rules in the construction of wills is that the testator is always presumed to use the words in which he expresses himself according to their strict and primary acceptation, unless from the context of the will it appears that he has used them in a different sense." Leake v. Watson,60 Conn. 498, 508, 21 A. 1075.
The appellants claimed, therefore, that evidence of the circumstances surrounding the testatrix could not be admitted to vary this claimed strict and primary significance of the words "personal estate."
The appellees claimed that the words "personal estate" in the codicil, if read in the light of the context of the will and codicil and the circumstances surrounding the testatrix, would clearly appear to have been used in the sense of personal effects, that is, tangible personal property used in her life by the testatrix.
The will and codicil alone, taken together, do not unmistakably disclose the testatrix's intention in her use of the term "personal estate" in the codicil.
Under the accepted rules of testamentary interpretation, such a construction as the appellees claim was possible. If the circumstances surrounding testatrix, which the appellees claimed could be proven, tended to disclose the testatrix's intention, then proper evidence of such circumstances was admissible. Fritsche
v. Fritsche, 75 Conn. 285, 287, 53 A. 585.
We said in Thompson v. Betts, 74 Conn. 576, 579,51 A. 564: "The court may, be evidence of extrinsic facts other than direct evidence of the intention of the testator, put itself as near as may be `in the condition of the testator in respect to his property, and the situation of his family,' for the purpose of rightly understanding the meaning of the words of his will."
In Ruggles v. Randall, 70 Conn. 44, 48, 38 A. 885, we said: "As a general rule its primary legal meaning *Page 113 
should be given to every word in a will, unless the context, when read in the light of the circumstances surrounding the testator, shows clearly that it was used in a different sense."
The following cases illustrate the claim of the appellees that the words "personal estate," as used in the codicil, may be shown by the context and the circumstances surrounding the testatrix to have been used in a sense more limited than "all the personal property," which the appellants claim is the strict and primary meaning of the words: Bond v. Martin, 25 Ky. Law Rep. 719, 76 S.W. 326; Dole v. Johnson,85 Mass. 364; Johnson v. Goss, 128 Mass. 433; Tallman v.Tallman, 3 Misc. 465, 23 N.Y.S. 734; Wolf
v. Schaeffner, 51 Wis. 53, 8 N.W. 8.
The trial court properly admitted evidence of the circumstances surrounding the testatrix.
With the will and codicil and the circumstances surrounding the testatrix before it, did the trial court rightly hold that the words "personal estate" in the codicil meant "personal effects"?
We are satisfied that the trial court rightly so decided.
The testatrix owned real estate worth $6,000, bank deposits to the amount of $27,434.63, and cash, shares of stock, and an unpaid debt, aggregating $925.66; also household furniture appraised at $315.80, and jewelry appraised at $130. Her clothing was not inventoried.
Under her will she gave to three nieces an aggregate of $2,000, and to two nephews and the children of a deceased nephew an aggregate of $1,500. The remainder of her property she gave to two Baptist mission societies. The claim of the appellants, that the words "personal estate," as used in the codicil, include all the estate except the real estate, involves an assumption that the testatrix intended by her codicil to revoke her *Page 114 
large gifts of personal property to the Baptist mission societies and substitute her seven nieces in their place as the main objects of her bounty.
The informal character of the codicil designed, on this assumption, to make so radical a departure in the purpose of the will, at once raises a doubt in the mind of an examiner of the will and codicil that the testatrix entertained such a radical purpose. If such was her purpose, would she speak in the codicil of her bank deposits, stock, and unpaid debt as "they," and provide that her nieces should divide "them" as they see fit?
It seems incredible that a testatrix who knew how to draw a will should have provided for such an absolute change of purpose in the destination of over $25,000 in personal property, in such terms as are disclosed by the last sentence of the codicil, which reads: "I desire that they [jewelry, household furniture and about $25,000 in money] shall be given to my nieces and divided between them as they see fit."
We turn to the circumstances surrounding the testatrix, as disclosed by the finding, to discover an explanation for such a reversal of purpose in the disposition of her estate. Had she lost interest in Baptist missions or lost confidence in the two Baptist mission societies to which she gave so largely in her will?
The finding discloses the contrary, as appears in paragraph six, which reads: "The testatrix, Sarah A. Nichols, was a woman of firm purpose and very positive in her opinions. She had been for a quarter of a century or more a member and regular attendant at the Baptist Church in Southington, her home. She had shown particular interest in its missionary organizations, had been a regular attendant at their meetings, and for twenty years or more had been president of one of them. She had been very active in endeavoring to *Page 115 
arouse the interest of others in the work of the missionary societies. Her very great interest in the missionary societies continued without abatement to the day of her death."
Furthermore, it appears from the finding that her purpose to make the two Baptist mission societies the principal objects of her bounty was a fixed purpose, since it had existed as early as 1913, when a will substantially to the same effect was executed by her. Was there anything in her relations with her nieces that would account for the reversal of her purpose to make the two Baptist mission societies the main objects of her bounty?
The finding discloses no such explanation. If we attach to the words "personal estate" in the codicil, the meaning of "personal effects," including therein such tangible property as was used by her in her life, as her clothing, the codicil and will become intelligible and consistent in all their parts.
It is not improbable that she would desire to change the destination of her household goods, jewelry, and clothing from the mission societies to her nieces; it is not improbable that she would do this in so informal a manner as this codicil discloses. It is credible that she would speak of such property in the terms used in the last sentence of the codicil, where she says: "I desire that they [household furniture, jewelry and tangible property used by me] shall be given to my nieces and divided between them as they see fit."
Further, the redating of the will so as to make both will and codicil bear the same date, indicates that the codicil was not intended as a substantial revocation of the will, but was intended to be consistent with its main purpose.
These considerations satisfy us that the will and codicil, when read in the light of the circumstances *Page 116 
surrounding the testatrix, show clearly that the testatrix intended by the codicil to give to her nieces only her jewelry, household furniture, and such tangible personal property (as her clothing) as was personally used by her.
   There is no error.
In this opinion the other judges concurred.